Citation Nr: 0125116	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation for the residuals 
of radiation therapy for adenocarcinoma of the prostate, 
rated as noncompensably disabling from December 13, 1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The service department has verified the veteran's active 
military service as including periods from April 1952 to 
December 1954, and from January 1966 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The veteran appeared and 
testified before the undersigned Board member at a July 25, 
2001, hearing held at the RO.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


REMAND

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  VA has since issued regulations consistent with this 
law.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Among other things, this law and its implementing 
regulations include a duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, to make reasonable efforts to obtain such 
evidence, and to afford a claimant an opportunity for a VA 
examination under certain circumstances.  These changes are, 
for the most part, applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (West Supp. 
2001).  

Upon review of the claims file, the Board finds that further 
development by the RO is required before appellate review may 
be completed.  Specifically, the veteran testified that he 
has been seen every six months by his private physician since 
the completion of his treatment for prostate cancer in 1992.  
Although the private medical records of his initial diagnosis 
and treatment have been associated with the claims file, 
records of his follow-up examinations have not.  Indeed, the 
only medical evidence of record since 1992 consists of a May 
2000 VA examination report.  Moreover, the veteran testified 
that he was scheduled for an examination with his private 
physician in September 2001.  VA's duty to assist requires 
that such records be obtained.  Veterans Claims Assistance 
Act of 2000.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence, including private 
and VA medical records that are relevant 
to his claim.  The RO should contact D. 
P. Bhuta, M.D., and any other physicians 
identified by the veteran, for the 
purpose of obtaining any records created 
since 1992 relevant to the veteran's 
prostate disability. 

2.  The veteran should then be scheduled 
for a VA genito-urinary examination to 
evaluate the service-connected residuals 
of prostate cancer.  The examiner should 
review the claims file, particularly the 
evidence obtained as a result of the 
request above, examine the veteran, and 
undertake all clinical tests or studies 
deemed necessary to evaluate the degree 
of disability experienced by the veteran.  
The examiner should evaluate the 
veteran's disability in light of the 
schedular criteria provided in 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 
(2001), especially with respect to 
symptoms due to a voiding dysfunction or 
renal dysfunction.  The examiner is 
requested to report all findings in 
detail, and to provide a rationale for 
all opinions rendered.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  (The 
RO should consider whether "staged" 
ratings are warranted.  Fenderson v. 
West, supra.)  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued.  

The veteran should be given an opportunity to respond to the 
supplemental statement of the case.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he may submit additional 
evidence and argument.  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


